Citation Nr: 1332925	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence sufficient to reopen previously denied claims for chronic sinusitis, posttraumatic stress disorder (PTSD), bipolar disorder, and headaches had not been submitted.  This decision also denied service connection for anxiety and depression.  The Veteran perfected an appeal with respect to all of the claims.

Subsequent to the Veteran's perfecting of the appeal of all of the claims, in a September 2012 decision, the RO granted service connection for PTSD and bipolar disorder with anxiety and depression, thus satisfying that portion of the appeal in full.  As such, the only issue remaining before the Board is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA form 9 submitted in June 2010, the Veteran indicated that he wanted a personal hearing before a member of the Board at his local RO.  An April 2013 letter informed the Veteran that his hearing was scheduled for May 17, 2013.  On May 1, 2013, the Veteran, through his accredited representative, requested that his hearing be rescheduled.  He submitted official documentation showing that nearly a year previously, his family had been booked on a cruise during the week that he was scheduled for his hearing.  He mentioned that relatives were financing the trip, and he was unable to reschedule the family vacation.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  The Board finds that good cause for his failure to appear for the May 2013 hearing has been shown, and the Veteran should be rescheduled for a hearing before a member of the Board to be held at his local RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


